DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on April 12, 2021.  Claims 1 – 20 are pending and examined below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.  The following rejection is based on the 2019 Revised Patent Subject Matter Eligibility Guidance. (See 84 Fed. Reg. 50 (Jan. 7, 2019).
Statutory Category
Do claims 1, 12 and 20 fall into one of four of the statutory categories?  Yes.  
The preamble of claims 1 and 12 recite a method, and the body of each claim positively recites a series of method steps.  Therefore, claims 1 and 12 are directed to a process.
Does claim 20 fall into one of four of the statutory categories?  Yes.  The preamble of claim recite a rotorcraft computer. The body of claim 20 recites at least one physical element that forms part of the claimed computer.  Therefore, claim 20 is directed to an apparatus.

	Step 2A – Prong 1
Do claims 1 and 11 recite a judicial exception?  Yes.  The claim recites the limitations of: receiving usage and maintenance data for a rotorcraft; obtaining individualized equipment data for the rotorcraft, the individualized equipment data comprising a lightweight digital representation of the rotorcraft and technical publications for the rotorcraft, the lightweight digital representation comprising a list of components of the rotorcraft and mesh-based 3D visualizations of the components of the rotorcraft, the technical publications having views referencing the mesh-based 3D visualizations; updating the lightweight digital representation of the rotorcraft according to the usage and maintenance data; and updating the technical publications for the rotorcraft according to the lightweight digital representation, and after updating the lightweight digital representation and the technical publications, persisting the individualized equipment data in the database.  The receiving, obtaining, updating and persisting limitations, as drafted, are processes that, under their broadest reasonable interpretation, cover the performances of organizing human activity but for the recitation of generic computer components.  That is, other than the implied recitation of performing the steps via a processor and a non-transitory computer readable storage medium, nothing in the claim precludes the above-mentioned steps from practically being performed by managing individual behavior, relationships and/or interactions between a group of people.  For example, but for the implied processor and non-transitory computer readable storage medium language, the claim encompasses the user to manage the personal behavior, relationships and/or interactions between people to perform the claimed collecting, sending, receiving and persisting steps.  These limitations are mental processes.

Do claims 12, 15, 16 and 20 recite a judicial exception?  Yes.  The claim recites the limitations of: collecting usage and maintenance data for a rotorcraft; sending the usage and maintenance data to a fleet management server; receiving individualized equipment data for the rotorcraft from the fleet management server, the individualized equipment data comprising a lightweight digital representation of the rotorcraft and technical publications for the rotorcraft, the lightweight digital representation comprising a list of components of the rotorcraft and mesh-based 3D visualizations of the components of the rotorcraft, the technical publications having views referencing the mesh- based 3D visualizations; persisting the individualized equipment data at the rotorcraft; and performing a self-test of the rotorcraft with the HUMS; detecting an anomaly of the rotorcraft during the self-test; selecting a section of the technical publications corresponding to the anomaly of the rotorcraft, and updating control laws (CLAWS) executed by a flight control system of the rotorcraft according to the list of the components of the rotorcraft.  The collecting, sending, receiving, persisting, performing a self-test, detecting, selecting and updating limitations, as drafted, are processes that, under their broadest reasonable interpretation, cover the performances of organizing human activity but for the recitation of generic computer components. That is, other than reciting “a processor; and a non-transitory computer readable storage medium storing programming for execution by the processor” nothing in the claim precludes the aforementioned steps from practically being performed by managing individual behavior, relationships and/or interactions between a group of people.  For example, but for the “processor . . . [and the] non-transitory computer readable storage medium storing programming for execution by the processor” language, the claim(s) encompass(es) one skilled in the art to manage the personal behavior, relationships and/or interactions people to perform the claimed collecting, sending, receiving, persisting, performing a self-test, detecting, selecting and updating steps.  These limitations are mental processes.

Step 2A – Prong 2
Do claims 1 and 11 integrate the judicial exception into a practical application?  No.   Claim 1 recites one additional element:  sending the individualized equipment data to the rotorcraft.  The implied processor in this step is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of sending or transmitting information. This generic processor limitation is no more than mere instructions to apply the exception using generic computer component(s): a processor and a non-transitory computer readable storage medium.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  As such, claim 1 is directed to the abstract idea.
Claim 11 recites no additional elements that imposes meaningful limits on practicing the abstract idea; therefore, claim 11 is directed to the abstract idea.
Do claims 12, 15, 17 and 20 integrate the judicial exception into a practical application?  No.  Claims 12, 15, 17 and 20 each recite one additional element.  Claims 12 and 20 recite displaying the technical publications on a terminal.  Claim 15 recites displaying the selected section of the technical publications on the terminal, and claim 17 recites rendering a video using the mesh-based 3D visualizations, the video being a kinematic simulation of a process from the technical publications.  The processor in each of these steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of displaying information.  This generic processor limitation is no more than mere instructions to apply the exception using generic computer component(s): a processor and a non-transitory computer readable storage medium.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.   As such, claim 12, 15, 17 and 20 are directed to the abstract idea.

Step 2B 
Do claims 1, 11, 12, 15, 17 and 20 provide an inventive concept?  No.  As 
discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  Therefore, the claim are ineligible.
Dependent claims 2 – 10, 13, 14 16 and 19 are also ineligible because they 
do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional elements provided in claims 2 – 10, 13, 14 16 and 19 are recited at high levels of generality and amount to nothing more than mere instructions to apply the exception using generic computer component(s).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
Therefore, claims 1 – 17, 19 and 20 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 12 – 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over cited U.S. Patent Application Publication No. 2011/0112878 A1 to Isom (herein after “Isom et al. publication") in view of cited U.S. Patent Application Publication No. 2016/0036513 A1 to Klippert et al. (herein after “Klippert et al. publication").
As to claims 12 and 20,
the Isom et al. publication discloses a rotorcraft computer comprising: 
a processor (see Figure 1, where the processor is implicitly defined); and 
a non-transitory computer readable storage medium storing programming for execution by the processor (see Figure 1, where the non-transitory computer readable storage medium is implicitly defined), the programming comprising instructions for: 
collecting usage and maintenance data for a rotorcraft (112, 116)(see ¶5, ¶23, ¶27 and ¶28); 
sending the usage and maintenance data to a fleet management server (102)(see Figure 1 and ¶19, where the Isom et al. publication discloses that “the ground-based system 102 is a high-speed processing device (e.g., a mainframe computer, a desktop computer . . . or the like)” which is equivalent to a server; see also ¶24, where “the aircraft fleet 112 transmits flight data to the ground-based system 102 for fleet management”); 
receiving individualized equipment data for the rotorcraft from the fleet management server (see ¶23, where “[t]he ground-based system 102 is also configured to communicate with an aircraft fleet 112 via communication links 114” implicitly defines that the rotorcraft is configured to receive individualized equipment data from the fleet management server); 
persisting the individualized equipment data at the rotorcraft (see ¶5 and ¶23, where Aircraft 112, 116 includes a health and usage monitoring system (HUMS) 120 configured to receive individualized equipment data; see also Fig. 2 and ¶27 – ¶28, where the HUMS 120 includes a processing circuit 202 that is interfaced to volatile memory 204 and data storage device 206 for persisting the individualized equipment data at the rotorcraft); and 
displaying the technical publications on a terminal (see ¶19, where ground-based system/fleet management server 102 is in communication with remote systems 104 over a network 106; see also ¶20, where “the remote systems 104 comprise desktop, laptop, general-purpose computer devices, and/or networked devices with processing circuits and I/O interfaces, such as a keyboard and display device”).
The Isom et al. publication, however, fails to specifically disclose
the individualized equipment data comprising a lightweight digital representation of the rotorcraft and technical publications for the rotorcraft, the lightweight digital representation comprising a list of components of the rotorcraft and mesh-based 3D visualizations of the components of the rotorcraft, the technical publications having views referencing the mesh-based 3D visualizations.
Receiving individualized equipment data for a rotorcraft from a fleet management server is old and well known, as demonstrated by the Klippert et al. publication who discloses a fleet management server (38, 42) that communicates with a computing device of a rotorcraft and “allows for full data analysis including graphing and three dimensional (3D) flight playback.”  (See ¶8 of the Klippert et al. publication, where “the communications are bi-directional, allowing for reporting back to the aircraft or to remote locations”; see also Figure 2 and ¶81, where the Klippert et al. publication discloses a fixed base station 38 and a mobile or fixed observation station 42; see also ¶125, where “[the mobile or fixed] observation station 42 is an application for the analysis, reporting and visualization of the flight data recording and reporting unit 12, 32, 52, 72, 92 log files”). (Emphasis added.)   Such disclosure suggests a fleet management server communicating/transmitting individualized equipment data comprising a lightweight digital representation of the rotorcraft and technical publications for the rotorcraft, the lightweight digital representation comprising a list of components of the rotorcraft and mesh-based 3D visualizations of the components of the rotorcraft, the technical publications having views referencing the mesh-based 3D visualizations.
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to modify the Isom et al. publication to receive from the fleet management server individualized equipment data comprising a lightweight digital representation of the rotorcraft and technical publications for the rotorcraft, the lightweight digital representation comprising a list of components of the rotorcraft and mesh-based 3D visualizations of the components of the rotorcraft, the technical publications having views referencing the mesh-based 3D visualizations, as suggested by the Klippert et al. publication, in order to facilitate rotorcraft data analysis and maintenance.

As to claim 13, 
the Isom et al. publication discloses collecting the usage and maintenance data comprises: obtaining maintenance records for the rotorcraft from the terminal.  (See Fig. 1 and ¶19 – ¶20.) 

As to claim 14, 
the Isom et al. publication discloses collecting the usage and maintenance data comprises: obtaining health and usage data from a health and usage monitoring system (HUMS) of the rotorcraft. (See Fig. 1, ¶5 and ¶19 – ¶20.) 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over the Isom et al. publication in view of the Klippert et al. publication, and further in view of CN 104290919 A to Chen et al. (herein after “Chen et al. publication”).
As to claim 16,
the modified Isom et al. publication discloses the invention substantially as 
claimed, except for
updating control laws (CLAWS) executed by a flight control system of the rotorcraft according to the list of the components of the rotorcraft.  
Updating, in and of itself, only requires routine skill in the art.  In particular, updating control laws is old and well known, as demonstrated by the Chen et al. publication who discloses updating control laws for a four-rotor helicopter. (See ¶89 and ¶117.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further modify the Isom et al. publication to update control laws (CLAWS) executed by a flight control system of the rotorcraft according to the list of the components of the rotorcraft, as suggested by the Chen et al. publication, in order to facilitate rotorcraft data analysis and maintenance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 11, 12 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12, 18 and 20 of U.S. Patent No. 10,974,851 (‘851 patent). Although the claims at issue are not identical, they are not patentably distinct from each other.  Instant claims 1 and 11 covers claim 20 of the ‘851 patent.  Instant claims 12 and 18 covers claim 12 of the ‘851 patent.  

Conclusion
Examiner's Note(s): The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.
In addition, disclosures in a reference must be evaluated for what they would fairly teach one of ordinary skill in the art.  See In re Snow, 471 F.2d 1400, 176 USPQ 328 (CCPA 1973) and In re Boe, 355 F.2d 961, 148 USPQ 507 (CCPA 1966). Specifically, in considering the teachings of a reference, it is proper to take into account not only the specific teachings of the reference, but also the inferences that one skilled in the art would reasonably have been expected to draw from the reference. See In re Preda, 401 F.2d 825, 159 USPQ 342 (CCPA 1968) and In re Shepard, 319 F.2d 194, 138 USPQ 148 (CCPA 1963).  Likewise, it is proper to take into consideration not only the teachings of the prior art, but also the level of ordinary skill in the art.  See In re Luck, 476 F.2d 650, 177 USPQ 523 (CCPA 1973).  Specifically, those of ordinary skill in the art are presumed to have some knowledge of the art apart from what is expressly disclosed in the references.  See In re Jacoby, 309 F.2d 513, 135 USPQ 317 (CCPA 1962).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY A. BUTLER whose telephone number is (313)446-6513.  The examiner can normally be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m. at (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Electronic Communications
Prior to initiating the first e-mail correspondence with any examiner, Applicant is responsible for filing a written statement with the USPTO in accordance with MPEP § 502.03 II. AJJ received e-mail messages including e-mail attachments shall be placed into this application’s record.

/RODNEY A BUTLER/Primary Examiner, Art Unit 3666